DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.

Response to Amendment
	The amendment filed on March 1, 2021 has been entered.  Applicant has:  amended claims 11, 21 and 28; cancelled claims 12, 13, 22, 23, 29, 30 and 35-37; and added claims 38-46.  Claims 11, 14-16, 21, 24-26, 28, 31-33 and 38-46 are now pending, have been examined and currently stand rejected.

Claim Interpretation
Regarding Claims 11, 21 and 28:  The phrase “the public address indicating where to send the first cryptographic currency for a trade, between the first computing node and the second computing node, of the first cryptographic currency and one or more second cryptographic currencies”, found in the receiving a public address of the second computing node step, is merely a recited intended use of the public address.  This phrase is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  For example, Applicant is not positively reciting a step where the public address is utilized to trade the cryptographic currency.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.	The phrase “the first electronic transaction message comprising an identifier of the first cryptographic currency, a first digital signature of the first computing node, and an ownership history of the first cryptographic currency”, found in the broadcasting a first electronic transaction message step, is non-functional descriptive material as it only describes, at least in part, the contents of the first electronic transaction message, however, the fact that the electronic transaction message contains this particular data fails to affect how any of the positively recited steps are performed.  For example, Applicant never utilizes the identifier of the first cryptographic currency, the first digital signature of the first computing node, and/or the ownership history of the first cryptographic currency.  	Similarly, the phrase “the second electronic messages comprising one or more identifiers of the one or more second cryptographic currencies, a second digital signature of the second computing node, and an ownership history of the one or more second cryptographic currencies”, found in the receiving 
Regarding Claims 14, 24 and 31:  The phrase “wherein the first electronic transaction message is configured to enable the plurality of other computing nodes to verify that the first computing node is owner of the first cryptographic currency” is merely a recited intended use of the first electronic transaction message.  This phrase is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  For example, Applicant is not positively reciting a step where the ownership of the first cryptographic currency is verified.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be Regarding Claims 15, 25 and 32:  The phrase “wherein the first electronic transaction message further comprises an identification of a first positional item represented by the first cryptographic currency” is non-functional descriptive material as it only describes, at least in part, the contents of the first electronic transaction message, however, the fact that the electronic transaction message contains this particular data fails to affect how any of the positively recited steps are performed.  For example, Applicant never utilizes the identification of the first positional item.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
Regarding Claims 16, 26 and 33:  The phrase “wherein ownership of the first cryptographic currency is based on at least one entry associated with one or more digital ledgers” is non-functional descriptive material as it only describes, at least in part, how ownership of the cryptographic currency could be determined, however, the fact that ownership can be determined based on at least one entry associated with one or more digital ledgers fails to affect how any of the positively recited steps are performed.  For example, Applicant is not positively reciting a step where ownership is determined by utilizing at least one entry associated with one or more digital ledgers.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
Regarding Claims 40, 43 and 46:  The phrase “wherein the first cryptographic currency is for trading financial securities” is merely a recited intended use of the first cryptographic currency.  This phrase is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or See MPEP 2103 C and 2111.04.  For example, Applicant is not positively reciting a step where financial securities are traded.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 39, 42 and 45 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
The “written description” requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.  Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005).	Claim 39 recites, in part, “aggregating, by the first computing node, a quantity of the one or more second cryptographic currencies into an aggregated cryptographic currency having a face value of the quantity of the one or more second cryptographic currencies.”  Examiner has reviewed Applicant’s disclosure and is unable to find support for this limitation.  Applicant’s disclosure provides a broad example where 100 individual IBM-S SETLcoins (i.e., each worth 1 IBM share) can be aggregated into a Id.  While the disclosure broadly discusses aggregating cryptocurrency (e.g., SETLcoins) the disclosure fails to provide any specific details on the step or steps used in the aggregation process.  For example, it is unclear if:  the 100 individual IBM-S SETLcoins are destroyed when a new single IBM-S SETLcoin having a "face value" of 100 IBM shares is generated or if it is merely an exchange (e.g., I give 100 pennies and get a dollar); what particular information, if any, goes into the aggregated cryptocurrency (e.g., information that indicates it was aggregated from other cryptocurrency); if the aggregation process is merely a recordkeeping operation (e.g., totaling the individual number of SETLcoins); or something else altogether.  Without these details Examiner is unable to determine that Applicant was in possession of an invention as claimed.  Furthermore, since this is a computer implemented invention, Applicant must provide the corresponding algorithm (e.g., the necessary steps and/or flowcharts) that performs the recited functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter, however, no such details are found in the disclosure.  Accordingly, there is no description as to how the claimed function(s) are achieved.  See Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010).  It is further noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions.  See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015); also see MPEP 2161.01(I).  
	Claims 42 and 45 contain a substantially similar limitation to that described above, accordingly, claims 42 and 45 are rejected for the same reasons and rational as explained above with respect to claim 39.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of 	matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 	conditions and requirements of this title.
	
	Claims 11, 14-16, 21, 24-26, 28, 31-33 and 38-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) discusses a multi-step analysis which is followed to determine subject matter eligibility under 35 U.S.C. §101.  In view of this analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  	Here, it is determined that the claims are directed to the statutory category of a process (i.e. claims 11, 14-16 and 38-40), a manufacture (i.e. claims 21, 24-26 and 41-43), and a machine (i.e. claims 28, 31-33 and 44-46).  Therefore, we proceed to step 2A, Prong One. 
	The question under step 2A, Prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  Independent Claim 11 (i.e. the method claim) is selected as being representative of the independent claims in the instant application.  Claim 11 recites:
storing, by a first computing node in a network, a first cryptographic currency in a virtual wallet of the first computing node, wherein the virtual wallet is configured to store one or more types of cryptographic currencies;
receiving, at the virtual wallet of the first computing node, from a second computing node in the network, a public address of the second computing node, the public address indicating where to send the first cryptographic currency for a trade, between the first computing node and the second computing node, of the first cryptographic currency and one or more second cryptographic currencies;
broadcasting, by the first computing node, a first electronic transaction message to a plurality of other computing nodes in the network, the first electronic transaction message comprising an identifier of the first cryptographic currency, a first digital signature of the first computing node, and an ownership history of the first cryptographic currency;
receiving, at the first computing node, second electronic messages from the plurality of other computing nodes, the second electronic messages comprising one or more identifiers of the one or more second cryptographic currencies, a second digital signature of the second computing node, and an ownership history of the one or more second cryptographic currencies, wherein the second electronic messages are received by the first computing node after the plurality of other computing nodes verify that the second computing node is owner of the one or more second cryptographic currencies based on the second digital signature and the ownership history of the one or more second cryptographic currencies; 
storing the one or more second cryptographic currencies in the virtual wallet of the first computing node; and
recording, by the first computing node in one or more digital ledgers, a change in the ownership history of the first cryptographic currency from the first computing node to the second computing node,
wherein the one or more second cryptographic currencies are of a different type of cryptographic currency than the first cryptographic currency.
Here the claim recites the abstract idea of storing and exchanging one or more currencies between user accounts/wallets.  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG 
	Since it is determined that the claim(s) contain a judicial exception, it must then be determined, under Step 2A, Prong two, whether the judicial exception is integrated into a practical application of the exception.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Here, Claim 11 recites the additional elements of: a first computing node in a network; a second computing node in the network; and a plurality of other computing nodes in the network.  The various nodes (i.e. first computing node, second computing node, and plurality of other computing nodes) are all recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception, or a portion thereof, using a generic computer component.  See MPEP 2106.05(f).  Looking at the elements as a combination does not add anything more than when the elements are analyzed individually.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  Independent claim 21 recites the same 
	When analyzed under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using various computing components and/or nodes to implement the abstract idea amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Furthermore, applicants disclosure does not provide any indication that the various computing components are anything other than generic, off-the-shelf computer components (see for example Specification [0031-0032]).  Accordingly, taken alone, the additional elements do not amount to significantly more than a judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  	Therefore, claim 11 is rejected under 35 U.S.C. §101 and is not patent eligible.  Independent claims 21 and 28 recite similar subject matter to that found in claim 11, accordingly, the reasons and rational explained above would also be applicable to claims 21 and 28.  Dependent claims 14-16, 24-26, 
	Dependent claims 14, 24 and 31 refine the abstract idea by indicating an intended use of the first electronic transaction message, however, these claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
	Dependent claims 15, 25 and 32 refine the abstract idea by providing non-functional descriptive material describing the contents of the first electronic transaction message, however, the fact that the electronic transaction message contains this particular data fails to affect how any of the positively recited steps are performed.  These claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
	Dependent claims 16, 26 and 33 refine the abstract idea by providing non-functional descriptive material describing the how ownership of the cryptographic currency could be determined, however, the fact that ownership can be determined based on at least one entry associated with one or more digital ledgers fails to affect how any of the positively recited steps are performed.  These claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.	Dependent claims 38, 41 and 44 refine the abstract idea by indicating that a change in the ownership history of the one or more second cryptographic currencies from the second computing node to the first computing node is recorded in the one or more digital ledgers.  This element is essentially a form of recordkeeping that is used to track/record the transfer of assets.  Since this element falls within the confines of the abstract idea of storing and exchanging one or more currencies between user accounts/wallets, it cannot integrate that idea into a practical application or provide significantly more than the abstract idea.  Furthermore, these claims fail to include any new additional elements that 
	Dependent claims 39, 42 and 45 refine the abstract idea by indicating that a quantity of the one or more second cryptographic currencies is aggregated into an aggregated cryptographic currency having a face value of the quantity of the one or more second cryptographic currencies.  This element is recited at a high level of generality and the disclosure provides little to no details as to how the cryptographic currency would be aggregated.  Under the broadest reasonable interpretation, this element/limitation appears to be nothing more than the totaling (i.e. aggregating) of the currency in order to determine the total sum of all the currency (e.g., 100 pennies totaled together would be 1 dollar).  Since the process of aggregating the cryptographic currencies is recited at such a high level, and because the disclosure provides little to no details as to how the aggregation process is performed, this limitation/element has also been considered to be part of the abstract idea because totaling amounts of currency and representing the total amounts as a new value is routine part of a currency storage and/or exchange processes.  For example, newly deposited funds are routinely aggregated/added to existing funds in an account and then represented as a total balance of the account.  Furthermore, these claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
	Dependent claims 40, 43 and 46 refine the abstract idea by indicating an intended use of the first cryptographic currency, however, these claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
	In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The 

Response to Arguments
Claim Interpretation – 35 U.S.C. § 112(a)
	Claims 11-16, 21-26, 28-33, and 35-37 were rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Applicant’s amendments have corrected the previously cited issues, accordingly, the prior 112(a) rejection is withdrawn.
 Claim Rejections – 35 U.S.C. § 101	With respect to the 35 U.S.C. 101 (Alice) rejection, Applicant did not present any specific arguments, however, Applicant indicated that the claims have been amended to more specifically relate to a trade of a first cryptographic currency and one or more second cryptographic currencies.  Amendment, p. 12.  Examiner agrees with this statement, however, the claims continue to recite an abstract idea (i.e. storing and exchanging one or more currencies between user accounts/wallets) without reciting any additional elements that integrate the exception into a practical application of the exception.  The steps recited in the claims largely relate to the same steps performed during a currency exchange except for the fact that the claimed invention is performed within a particular environment (i.e. within a cryptographic currency environment).  Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application.  See MPEP 2106.05(h).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Decastro (US 2015/0170112 A1) discloses systems, devices, and methods for conducting financial transactions, digital asset exchanges, and multi-currency interoperability on a private network of member subscribers in communication with other commercial banking and finance networks and services.  See e.g., Decastro Abstract; [0003].
Yang et al. (US 2015/0287026 A1) discloses where an aggregation server can generate a transaction broadcast message based on a cryptocurrency transaction request, in response to receiving cryptographic signatures. The transaction broadcast message may specify at least a public destination address and one or more cryptocurrency source addresses to draw value from.  Yang [0058-0059].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        November 17, 2021

/STEVEN S KIM/Primary Examiner, Art Unit 3685